Title: To Thomas Jefferson from Joseph Carrington Cabell, 28 January 1825
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond.
28 Jan. 1825.
Yours of 22d covering your bill is received, & I beg you to accept my most heartfelt thanks. I have held a conference on it with some of our friends, and I think it will be a powerful instrument in our hands. Our friends in the other house were committed to the Williamsburg party to vote  in the first instance, for  the  postponement. Then they will be free. If that question should not be carried, your bill will be ready. I shall keep it as private as possible. The opposite party are triumphing in anticipation, but I think we will yet defeat them. In the whig of the 18th & 21st you will see the Funds of Wm & Mary & the decision of the Court of Appeals in the case of Bracken & the College published by myself, with explanatory remarks. In one of the tuesday’s papers, I shall publish again. Doct: Smith is to appear at the Bar of the House on monday. I send you a copy of the College Documents which have just appeared. I refer you to Mr Garrett for news.Faithfully yoursJos: C: Cabell